DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 02/17/2022. 
Claims  1, 3- 6, 11, 12, 15, 17, 18, and 20 have been amended.
Claims 21-22 are new.
Claims 1-222 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (US 2013/0331087) in view of Trundle et al. (US 2016/0202677).


Regarding claim 1: Shoemaker disclose a teaches a method and mobile device of suggesting one or more accessory devices controlled by an application executing on a mobile device, the method comprising performing by the mobile device: 
measuring one or more sensor values, the one or more sensor values measured using one or more sensors of the mobile device, wherein the one or more sensor values are determined from one or more signals emitted by a first one or more accessory devices; (¶0055 and ¶0074), 
determining an boundaries of a physical space for the first one or more accessory devices based on the one or more sensor values (¶0076). 
Shoemaker does not teach determining boundaries of a physical space and suggesting a second one or more accessory devices within the same boundaries of the physical space that was determined from the one or more signals emitted by the one or more accessory devices. 
In analogous art regarding location based control system, Trundle teaches determining boundaries of a physical space (¶0105: Trundles determine presence of a user in a first  and/or a second boundaries of the house, therefore, determining boundaries (hence first and second boundaries)) suggesting a second one or more accessory devices within the same boundaries of the physical space that was determined from the one or more signals emitted by the one or more accessory devices. (¶0101: suggest two or more devices to control and ¶0105: In this regard, the rules 421 and 422 enable user one and user two to automatically receive user-specific control over energy consuming devices within the property. Trundle further disclose in Fig. 5 an interface that allow the user to control different device including a kitchen dimmer and a coffee maker which both are located in the kitchen).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the features of  determining boundaries of a physical space and suggesting a second one or more accessory devices within the same boundaries of the physical space that was determined from the one or more signals emitted by the one or more accessory devices., as disclose by Trundle, to the method of Shoemaker in order to allow the user to make the decision to control in a specific are of the house, hence making the method more user friendly.

Regarding claim 2: The combination of Shoemaker and Trundle disclose the method of claim 1, wherein the first one or more accessory devices and the second one or more accessory devices are shared by the mobile device and a plurality of other mobile devices (Shoemaker: Fig. 6, ¶0067).

Regarding claim 3: The combination of Shoemaker and Trundle disclose the method of claim 2, wherein the boundaries of the physical space of the first one or more accessory devices is further determined based on measurements from the plurality of other mobile devices (Shoemaker: ¶0020).

Regarding claim 4: The combination of Shoemaker and Trundle disclose the method of claim 2, wherein the suggested second one or more accessory devices associated with the same boundaries as the first one or more accessory devices is determined based on previously measured sensor values (Trundle: ¶0068: prior energy consumption).

Regarding claim 5: The combination of Shoemaker and Trundle disclose the method of claim 2, wherein the suggested second one or more accessory devices associated with the same boundaries as the first one or more accessory devices is determined based on historical usage of the suggested second one or more accessory devices by the plurality of other mobile devices while in the boundaries (Trundle: ¶0068: prior energy consumption).

Regarding claim 6: The combination of Shoemaker and Trundle disclose the method of claim 1, wherein the boundaries of the physical space corresponds to a room in a home (Shoemaker: ¶0028).

Regarding claim 7: The combination of Shoemaker and Trundle disclose the method of claim 1, wherein the measuring the one or more sensor values is performed one or more times over a time interval (Shoemaker: ¶0055 and ¶0074).

Regarding claim 8: The combination of Shoemaker and Trundle disclose the method of claim 1, wherein the measuring the one or more sensor values is initiated in response to a triggering event (Shoemaker: ¶0055: distance of the mobile device or detection of device at a particular geographic location).

Regarding claim 9: The combination of Shoemaker and Trundle disclose the method of claim 1, wherein the triggering event comprises a user interaction with the mobile device (Trundle: ¶0068).

Regarding claim 10: The combination of Shoemaker and Trundle disclose the method of claim 9, wherein the user interaction with the mobile device comprises selection of a button on the mobile device or activation of an intelligent assistant on the mobile device (Trundle: ¶0068).

Regarding claim 11: The combination of Shoemaker and Trundle disclose the method of claim 1, wherein the one or more sensor values, measured using one or more sensors of the mobile device, correspond to one or more sensor positions, and wherein the one or more sensor positions correspond to one or more physical positions in the boundaries of the physical space (Shoemaker: ¶0074).

Regarding claim 12: The combination of Shoemaker and Trundle disclose the method of claim 2, wherein the suggested second one or more accessory devices associated with the same boundaries as the first one or more accessory devices is determined based on one or more shared device data models for the second one or more accessory devices (Trundle: ¶0041).

Regarding claim 13: The combination of Shoemaker and Trundle disclose the method of claim 2, wherein the mobile device and the plurality of other mobile devices share accessory device usage information for the first one or more accessory devices and the second one or more accessory devices (Trundle: ¶0041).

Regarding claim 14: The combination of Shoemaker and Trundle disclose the method of claim 2, wherein the plurality of other mobile devices are used by a plurality of different users (Trundle: ¶0041).

Regarding claim 15: Shoemaker disclose a mobile device comprising: 
a processor (Fig. 7, item 704); 
a memory (Fig. 7, item 702); 
a computer readable medium coupled to the processor (claims 27), the computer readable medium storing instructions executable by the processor for implementing a method comprising:
measuring one or more sensor values, the one or more sensor values measured using one or more sensors of the mobile device, wherein the one or more sensor values are determined from one or more signals emitted by a first one or more accessory devices; (¶0055 and ¶0074), 
determining an area of a physical space for the first one or more accessory devices based on the one or more sensor values (¶0076). 
Shoemaker does not teach determining boundaries of a physical space and suggesting a second one or more accessory devices within the same boundaries of the physical space that was determined from the one or more signals emitted by the one or more accessory devices. 
In analogous art regarding location based control system, Trundle teaches determining boundaries of a physical space (¶0105: Trundles determine presence of a user in a first  and/or a second boundaries of the house, therefore, determining boundaries (hence first and second boundaries)) suggesting a second one or more accessory devices within the same boundaries of the physical space that was determined from the one or more signals emitted by the one or more accessory devices. (¶0101: suggest two or more devices to control and ¶0105: In this regard, the rules 421 and 422 enable user one and user two to automatically receive user-specific control over energy consuming devices within the property. Trundle further disclose in Fig. 5 an interface that allow the user to control different device including a kitchen dimmer and a coffee maker which both are located in the kitchen).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the features of  determining boundaries of a physical space and suggesting a second one or more accessory devices within the same boundaries of the physical space that was determined from the one or more signals emitted by the one or more accessory devices., as disclose by Trundle, to the method of Shoemaker in order to allow the user to make the decision to control in a specific are of the house, hence making the method more user friendly.

Regarding claim 16: The combination of Shoemaker and Trundle disclose the mobile device according to claim 15, wherein the first one or more accessory devices and the second one or more accessory devices are shared by the mobile device and a plurality of other mobile devices (Shoemaker: Fig. 6, ¶0067).

Regarding claim 17: The combination of Shoemaker and Trundle disclose the mobile device according to claim 16, wherein the suggested second one or more accessory devices associated with the same boundaries as the first one or more accessory devices is determined based on historical usage of the suggested second one or more accessory devices by the plurality of other mobile devices while in the boundaries (Trundle: ¶0068: prior energy consumption).

Regarding claim 18: Shoemaker disclose a non-transitory computer readable medium including instructions configured to cause one or more processors to perform operations comprising: (claims 27), the computer readable medium storing instructions executable by the processor for implementing a method comprising:
measuring one or more sensor values, the one or more sensor values measured using one or more sensors of the mobile device, wherein the one or more sensor values are determined from one or more signals emitted by a first one or more accessory devices; (¶0055 and ¶0074), 
determining an boundaries of a physical space for the first one or more accessory devices based on the one or more sensor values (¶0076). 
Shoemaker does not teach determining boundaries of a physical space and suggesting a second one or more accessory devices within the same boundaries of the physical space that was determined from the one or more signals emitted by the one or more accessory devices. 
In analogous art regarding location based control system, Trundle teaches determining boundaries of a physical space (¶0105: Trundles determine presence of a user in a first  and/or a second boundaries of the house, therefore, determining boundaries (hence first and second boundaries)) suggesting a second one or more accessory devices within the same boundaries of the physical space that was determined from the one or more signals emitted by the one or more accessory devices. (¶0101: suggest two or more devices to control and ¶0105: In this regard, the rules 421 and 422 enable user one and user two to automatically receive user-specific control over energy consuming devices within the property. Trundle further disclose in Fig. 5 an interface that allow the user to control different device including a kitchen dimmer and a coffee maker which both are located in the kitchen).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the features of  determining boundaries of a physical space and suggesting a second one or more accessory devices within the same boundaries of the physical space that was determined from the one or more signals emitted by the one or more accessory devices., as disclose by Trundle, to the method of Shoemaker in order to allow the user to make the decision to control in a specific are of the house, hence making the method more user friendly.

Regarding claim 19: The combination of Shoemaker and Trundle disclose the computer readable medium according to claim 18, wherein the first one or more accessory devices and the second one or more accessory devices are shared by the mobile device and a plurality of other mobile devices (Shoemaker: Fig. 6, ¶0067).

Regarding claim 20: The combination of Shoemaker and Trundle disclose the computer readable medium according to claim 18, wherein the suggested second one or more accessory devices associated with the same boundaries as the first one or more accessory devices is determined based on historical usage of the suggested second one or more accessory devices by the plurality of other mobile devices while in the boundaries (Trundle: ¶0068: prior energy consumption).

Regarding claim 21: The combination of Shoemaker and Trundle disclose the method according to claim 1, further comprising displaying the suggested second one or more accessory devices that are within the boundaries of the determined boundaries of the physical space of the first one or more accessory devices on a display of the mobile device (Trundle: ¶0109: Fig. 5 an interface that allow the user to control different device including a kitchen dimmer and a coffee maker which both are located in the kitchen). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (US 2013/0331087) in view of Trundle et al. (US 2016/0202677) and further in view of Apte et al. (US 2015/0026329).

Regarding claim 22: The combination of Shoemaker and Trundle disclose the method according to claim 6, further disclosing first room and second room,  wherein each of the first room and the second room has one or more accessory devices (Trundle: Notice First and second level with multiple accessories) but does not explicitly disclose wherein a first room in the home has boundaries that are different from a second room in the home.
In analogous art regarding home control access. Apte disclose a structured defining different rooms with different boundaries.(Fig. 5).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein a first room in the home has boundaries that are different from a second room in the home, as disclose by Apte, to the method of the combination of Shoemaker and Trundle. The motivation is to provide amore defined layout of the physical space, hence making the system more effective.
Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 
Applicant argue that the prior art does not explicitly disclose “suggesting a second
one or more accessory devices associated with the same area as the first one or more accessory devices.” Because even thou Trundle teaches that a light or an oven can be controlled, there is not teaching or suggestion that is associated with the same area as the first accessory of Shoemaker. Instead, Trundle just provides suggestions for any accessory in a person’s house, without regard to the second accessory corresponding to the same boundaries as a first accessory, as determined using signal(s) emitted by the first accessory.
	Examiner respectfully disagrees: Shoemaker and Trundle are both defining the physical space as a house, therefore, a person of ordinary skill in the art would easily understand that once combined, the accessories will be in the same physical space (i.e. the house).

	Applicant further argue that the prior art of record does not teach defining boundaries and hence it does not teach “suggesting a second one or more accessory devices within the  boundaries of the physical space that was determined from the one or more signals emitted by the first one or more accessory devices.”
	Examiner respectfully disagrees: as explained above, Trundle does teach determining boundaries of a physical space (¶0105: Trundles determine presence of a user in a first and/or a second areas of the house, therefore, determining boundaries (hence first and second boundaries)) suggesting a second one or more accessory devices within the same boundaries of the physical space that was determined from the one or more signals emitted by the one or more accessory devices. (¶0101: suggest two or more devices to control and ¶0105: In this regard, the rules 421 and 422 enable user one and user two to automatically receive user-specific control over energy consuming devices within the property. Trundle further disclose in Fig. 5 an interface that allow the user to control different device including a kitchen dimmer and a coffee maker which both are located in the kitchen). 

Applicant argue that the prior art does not further teach limitation in regards to new claims 21-22. As shown above the prior art does hence, the examiner do not agree.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689